Citation Nr: 1302343	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  08-38 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, including as due to cold weather injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from December 1960 to May 1964.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a January 2012 decision, the Board dismissed the Veteran's appeal as to whether new and material evidence was received to reopen his claims for service connection for chronic obstructive pulmonary disease (COPD), bone deterioration to include as secondary to COPD, and a seizure disorder, based upon receipt of his written withdrawal of his appeal.  At that time, the Board remanded the Veteran's claim for service connection for a bilateral foot disorder to the RO for further evidentiary development.

In August 2012, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and as set forth in a designated Veterans Health Administration (VHA) Directive, in response to the appellant's claim of entitlement to service connection for a bilateral foot disorder, including as due to cold weather injury.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2012).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  A VHA medical opinion was rendered in October 2012.  In November 2012, the Veteran was given an opportunity to present additional argument.  In January 2013, his service representative presented further written argument on the Veteran's behalf and the Veteran submitted an additional written statement. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Pes planus was demonstrated on the examination when the Veteran was accepted and enrolled for active service and did not increase in severity during active service.

2.  A current foot disability, other than pes planus, is not the result of a disease or injury in active service, including as due to cold weather injury.


CONCLUSION OF LAW

A bilateral foot disorder was not incurred or aggravated during a period of active duty, and a foot disorder, other than pes planus, was not incurred in or aggravated by active service, including cold weather injury.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

In a May 2007 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 51039a) (West 2002 & Supp. 2012) and 38 C.F.R. § 3/159(b) (2012).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the May 2007 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private medical records have been associated with the claims file.  All reasonably identified and available medical records have been secured.  A review of the Veteran's Virtual VA electronic file does not reveal any additional evidence relevant to the claim on appeal.

In an April 2008 response to the RO's request for records considered in the Veteran's disability claim, the Social Security Administration (SSA) said that his medical records had been destroyed.  The Veteran is now 75 years old.  Hence, under 42 U.S.C.A. § 402, his SSA disability award would have automatically converted to "old age" benefits when he turned 65.  It seems reasonably certain that relevant SSA records do not exist.  

The Veteran was afforded a VA cold injury protocol examination in March 2009 in connection with his claim on appeal, the report of which is of record.  The Board found the opinion to be inadequate.

In January 2012, the Board remanded the Veteran's case for further development that included obtaining records regarding the Veteran's treatment at the VA medical center (VAMC) in Columbia, South Carolina, dated from 2000 to 2003, and affording him a VA examination.  The VA treatment records were obtained.  The Veteran was afforded a VA examination of his feet in February 2012; but the examination was inadequate, in that the examiner appeared to rely on the absence of supporting clinical records alone to provide a negative opinion.

In August 2012, the Board requested a VHA medical opinion.  The Veteran and his representative were provided with a copy of that opinion, and the opportunity to respond; he and his representative submitted written responses in January 2013. 

The August 2012 VHA report is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, including the Veteran's reports; and provided clinical findings and diagnoses, and offered an etiology opinion with a rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2012).  The VHA opinion cured the deficiencies in the earlier opinions; hence, the Board insured that its remand instructions were complied with.

VA's duties to notify and assist the Veteran in substantiating his claim have; accordingly been met.



II. Factual Background and Legal Analysis

Factual Background

The Veteran's military occupational specialties were light vehicle driver and auto repairman.  He served in Germany during the winter months.

Periodic examinations for reserve service reportedly showed no foot abnormality.

Service treatment records show that, when examined for pre-induction into active service in April 1960, the Veteran was noted to have pes planus, but found qualified for active service.  

Service clinical records reveal that, in March 1961, the Veteran was seen at Madigan General Hospital in Tacoma, Washington, for numbness in both feet.  He complained of nerve loss in the area of his bilateral pedal digits for five weeks.  The examiner noted that both sole regions were hyperkeratotic and there was no nerve sensation loss as pinprick sensation was good.  

A March 1961 podiatry clinic note from Madigan indicates that the Veteran had a very unusual history of numbness in the plantar aspect of the great toe that ran along the first metatarsal to its base and across the bottom of the foot to the fifth metatarsal.  The record shows "No history of frostbite".  The examiner said that the Veteran had excessive hyphidrosis that may have been associated with the numbness.  The Veteran was referred for copper sulfate iotophoresis treatments for the hyphidrosis and whirlpool treatment for the numbness.

On a Report of Medical History completed in April 1961, when examined for separation and reenlistment, the Veteran checked "yes" to having, or having had, foot trouble.  On examination at that time, a foot abnormality was not noted.

Service records reflect that the Veteran sustained laceration wounds when he was a passenger in a motor vehicle accident in December 1961, and was hospitalized in Berlin, Germany.  The records do not describe foot injuries.

In December 1962, clinical records reveal that the Veteran's feet were tender and red due to excessive sweating.  He was treated with soaks and foot powder, and instructed to wear white socks.  

According to records dated in May 1963, the Veteran had an ankle sprain ten days earlier and had trouble walking and standing on the medial aspect.  Physical examination revealed normal feet and he was advised to wear arch supports.  When seen later in May 1963, the Veteran complained of pain radiating up his calves from his ankle.  Objectively, there was some valgus of the heels with no significant pronation and no tenderness.  The impression was normal feet and that the arch supports were not needed.

On a Report of Medical History completed in April 1964, when examined for separation from service, the Veteran checked "no" to having foot trouble and neuritis.  When examined for discharge at that time, a foot abnormality was not noted.

Post service, VA and non-VA medical records, dated from 1984 to 2012, are of record.  Private medical records, dated in October 1984, reveal that the Veteran had psoriatic skin lesions on his feet.  In November 1984, ankle edema was noted and, in December 1984, the records show that he had bilateral pedal edema.  There were no reports of frost bite or in-service foot problems.

The Veteran filed his initial claim for VA compensation in January 1990.  He did not mention a foot disability.

A report of VA hospitalization in June 1988, notes that the Veteran had no significant past medical history.

An April 1990 VA general medical examination report does not include any mention of complaints or diagnosis of a bilateral foot disorder.  It was recorded that he had been discharged from service in 1961 with no disability and that there had been no injuries other than those noted on the examination.

At a VA neurologic examination in August 1999, the Veteran's history was reviewed, but there were again no findings referable to a foot injury or disability.

VA X-ray reports, dated in August 2005, reflect that the Veteran had osteoarthritis of the first metatarsophalangeal joint of the right foot and small calcaneal bone spurs of the left foot.  Other assessments of his left foot, in October 2005 and September 2006, include osteoarthritis of the first metatarsophalangeal joint, plantar fasciitis, neuritis lateral calcaneal nerve.  

During treatment in October 2005, the Veteran reported that pain had been present for six years.

In March 2007, the Veteran claimed service connection for a foot disability.  He reported that he had developed frost bite of both feet while waiting at a check point to enter Berlin in 1961.

March 2007 and March 2008 VA medical records indicate that the Veteran's prescribed medications included Capsaicin for numbness in the feet.  In May 2007, the Veteran's toenails were described as dystrophic with subungal debris and thickened and brittle.

In March 2009, the Veteran underwent VA cold injury protocol examination.  According to the examination report, the examiner reviewed the Veteran's service medical records.  The Veteran gave a history of cold weather injury while serving in Germany in 1961.  He reported that he was out in extreme cold for approximately seven hours while traveling.  He said that he was subsequently evaluated in Berlin and told that he was okay and not given any treatment.  He added that he now had paresthesias in his feet.  

Objective findings included tinea pedis and mycotic toenails.  The VA examiner noted the Veteran's treatment for numbness and hyphidrosis of the feet in March 1961 and his denial of foot trouble, neuritis, and arthritis in April 1964.  In the VA examiner's opinion, there was no indication that the Veteran was treated for a cold weather injury during military service.

In February 2012, the Veteran underwent another VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  The VA examiner found that the Veteran's only current disabilities were degenerative joint disease and plantar fasciitis and that there was no evidence of pes planus.  

The VA examiner observed that degenerative joint disease and plantar fasciitis were first diagnosed in 2005 and were not noted in service.  The examiner also noted that there were no in-service medical records regarding the Veteran's treatment for frostbite or cold exposure, that he denied traumatic injury to his feet, and that periodic examinations in April 1955, April 1959, April 1960, and April 1964 showed no abnormalities in the history of physical examination sections regarding the Veteran's feet.  

The VA examiner concluded that, based on the clinical evaluation and review of the records, the evidence did not show a causal relationship between the Veteran's complaints and examinations documented in the service treatment records and his current plantar fasciitis and degenerative joint disease.

As discussed above, upon review of the evidence in this case, in August 2012, the Board sought an opinion from a VHA medical expert as to whether it was at least as likely as not (50 percent probability or more) that the Veteran had a current bilateral foot disability, including bilateral foot paresthesias or numbness, scaling of the feet, mycotic toenails, degenerative joint disease, or plantar fasciitis, related to service, including reported cold weather exposure during service in Germany; hyperkeratotic areas, numbness and hyphidrosis documented in March 1961; tenderness and redness documented in December 1961; valgus of the heels in May 1963; or reported ankle symtoms.  

The Board also requested an opinion as to whether the pre-existing pes planus underwent an increase in disability beyond its natural progression during service.  The examiner was directed to assume that the Veteran had cold exposure and symtoms in service.  The claims folder was submitted, along with specific questions, to a podiatrist at a VA hospital in Birmingham, Alabama.

In the October 2012 opinion, a VA podiatrist, who reviewed the Veteran's service and post-service treatment records, opined that the Veteran's "pes planus did not undergo an increase in disability".  The podiatrist observed that "the cold exposure suffered by the [Veteran] appears to have been minimal and temporary in nature and no correlation can be made to substantiate the [Veteran's] claim to his disabilities".  The VA examiner opined that the "most likely cause for the [Veteran's] parethesia of his lower extremities and of his hands is alcoholic neuropathy.  The patient's excessive use of alcohol is further demonstrated by his cirrhosis and accompanying ascites."  

It was noted that signs and symtoms of alcoholic neuropathy included sensations of numbness, tingling, and pain, as well as muscle weakness.  Muscle weakness was more frequently experienced in the legs but can also occur in the arms and other regions of the body.  (Consistent with the podiatrist's opinion, is the report of private hospitalization in November 2003, when it was reported that the Veteran had a history of alcohol abuse in remission and now had alcohol related cirrhosis.)

The VA examiner reviewed the March 10, 1961 service treatment record regarding the Veteran's complaint of foot numbness and said it was evident there was no skin destruction whether from cold exposure or ill-fitting shoes.  According to the VA podiatrist, "[i]t is hard to conceive of deeper tissue damage, i.e., nerve and blood vessels, without noticeable damage to the epidermis."  

The VA examiner said that "[t]he question of cold exposure appears to be a debatable one since a history, usually taken from the patient's testimony indicates that frostbite/cold exposure was not a known contributing factor".  But, the examiner said that "[e]ven if cold exposure is the culprit it is fair to say that any damage done to nerve tissue is minimal and temporary in nature with full recovery anticipated without further cold exposure".  The VA examiner was unable to link hyperhidrosis as a direct cause of numbness.  He said that the type of hyperhidrosis that occurs primarily in one's palms and soles may have a genetic component, because it sometimes clustered in families.

As to the Veteran's complaints of ankle pain (in May 1963), the VA examiner said that the condition "seemed to have resolved to a point where no significant abnormality was detected and arch supports were dispensed to aid in reducing strain on the medial aspect where the Veteran had pain with walking and standing".  The follow up visit seemed to indicate that the arch supports were not needed and were discontinued.  The VA examiner explained that the Veteran's complaint of radiating pain from the ankle to the calf muscle seemed to indicate tightness of the muscle belly without tenderness of the tendon proper.  It appeared "that there was no severe pain present" and no indications for physical therapy.  The VA podiatrist said that the Veteran did not express having pain in the plantar aspect of the foot where plantar fasciitis usually manifests and was unable to "correlate this mild ankle sprain episode with plantar fasciitis".

Further, the VA examiner opined that "[t]he degenerative joint disease of [the Veteran's] great toe joints as well as the degenerative joint disease of his knees is probably a result of a natural progression as this patient aged.  There is no episode in the history given by the [Veteran] or previous examiners that suggests an injury or activity that precipitated this type of destruction to his toe joints including the motor vehicle accident in which he was a passenger".  

Additionally, the VA examiner said that tinea pedis is a common fungal infection of the skin of the foot.  Fungal infected toenails were most often associated with chronic and recurring tinea pedis.  Since the fungus grows well in dark moist areas, it is possible that the Veteran could contract a tinea infection, but the other required element for acute tinea, is warmth that contradicts the cold exposure as a cause.  That fact, combined with no complaint from the Veteran of such an infection of the skin or toenails or any observed occurrence of a skin problem resembling tinea, prevented the VA examiner from correlating the Veteran's cold exposure or ankle sprain to tinea pedis or onychomycosis.

In January 2013, the Veteran wrote that he did not have any problems with his feet when he entered service, that he started developing problems while in the Army and stationed in Washington and then in Germany.  He recalled going on sick call several times while in Germany for foot problems that he believed were related to cold exposure when he first arrived.  He added that he had experienced foot problems ever since these events.

Legal Analysis

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-2003. 

Because pes planus was noted on the examination when the Veteran was accepted for service, the presumption of soundness is not for application.  38 U.S.C.A. §§ 1111, 1137; See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Although the Veteran now asserts that he had no foot problems prior to service; his assertion is clearly outweighed by the fact that pes planus was affirmatively identified on the examination when he was accepted for active duty.  

Service connection would still be possible for pes planus on the basis of aggravation.  38 U.S.C.A. § 1131.  Aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

The service treatment records show that while the Veteran was seen for complaints related to his feet, pes planus was not identified, nor has it been identified on recent examinations.  The Veteran would not be competent to diagnose his symptoms as pes planus.  Hence, there is not competent and credible evidence of pes planus in service after the pre-induction examination.  If follows that there is no evidence that the disability increased in severity during service.  Accordingly, the evidence is against the grant of service connection for pes planus.

No other foot disability was identified when the Veteran was accepted for active service; therefore, the presumption of soundness would apply as to any foot disability other than pes planus.  38 C.F.R. § 3.304(b) (2012).  There is not clear and unmistakable evidence that such a disability pre-existed service and was not aggravated; accordingly the question of service connection for a disability other than pes planus is treated as an ordinary claim for service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The record shows that the Veteran was treated for foot complaints several months after his entry into service.  Contrary to most of the Veteran's reports, this treatment did not take place in Germany and was related to irritation from wearing boots, rather than any cold injury.  Nonetheless, the record does provide evidence of an in-service injury.  It is also well documented that the Veteran has current foot disabilities identified as arthritis or degenerative joint disease; paresthesia and numbness; scaling; mycotic toe nails; and plantar fasciitis.

The decision turns on whether any of the current foot disabilities can be related to a disease or injury in service.

The Veteran's reports of cold injury in service and a continuity of symptoms since; constitute competent evidence of in-service incurrence and a nexus to current disabilities.  His reports have not been consistent; however.  At times he has reported that his disability arose in Germany; while recently he has acknowledged the treatment in the state of Washington.  He has also at times reported treatment on only one occasion in Germany, while most recently he has reported being seen on multiple occasions.  

His reports of a continuity of symptoms are contradicted by the contemporaneous records that include his own statements to the contrary.  Prior to 2005, he received multiple examinations and evaluations when his medical history was solicited; but he reported no ongoing foot problems or injury in service.  In addition, when seen in October 2005, he reported only a six year history of symptoms.  Although records dated in 1984 document pedal or ankle edema, this was associated with cirrhosis.  Given this record, the reports of a continuity of symptoms are not deemed credible.

Absent a continuity of symptoms; the Veteran would not be competent to say that a foot disability first demonstrated decades after service was caused by a disease or injury in service.  Barr v. Nicholson, 21 Vet. App. at 303; Buchanan v. Nicholson, 451 F.3d at 1331.  In Barr the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Id.; see also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

The 2012 opinion from the VHA examiner; is the most probative evidence of record on the question of a nexus to service.  It shows that the claims file was extensively reviewed and the Veteran's reports considered.  While the March 2009 and February 2012 VA examinations are somewhat flawed in that they did not consider the Veteran's competent reports; they are of limited probative value.

The 2012 VHA examiner acknowledged the Veteran's complaint of foot numbness in service, but provided a well reasoned opinion that the "most likely" cause of the Veteran's lower extremity and hand parathesia was alcoholic neuropathy.  This is consistent with the record showing no pertinent foot symptoms until after the hospitalization for alcohol related cirrhosis.  While the opinion did not fully consider the Veteran's report of this symptom in service; as explained above, the Veteran's reports are not credible.

As to the Veteran's treatment for ankle pain in service, the VHA podiatrist stated that it appeared to resolve to the point where no specific abnormality was noted.  The VA examiner said that the Veteran complained of calf pain but it appeared there was no severe pain and no indications for physical therapy at the time.  The Veteran did not express having pain in the plantar aspect of the foot where plantar fasciitis usually manifests.  The VA examiner was unable to correlate the Veteran's mild ankle sprain episode with plantar fasciitis in service.  

The VA examiner attributed the Veteran's degenerative joint disease of the great toe joints and knees to a natural progression as the Veteran had aged; this is also consistent with the record showing arthritis after the Veteran was in his late 60's.

According to the VA podiatrist, tinea pedis was a fungal infection of the skin of the foot and fungal toenails were most often associated with chronic and recurring tinea pedis.  The VA examiner said that the fungus grew well in dark moist warm areas and it was possible that the Veteran could contract a tinea infection.  Nevertheless, the other element usually required for acute tinea was warmth; which contradicted cold exposure as a cause.  In light of that fact, combined with no complaint from the Veteran of such an infection of the skin or toenails nor any observed occurrence of a skin problem resembling tinea, the VA examiner was not able to correlate the Veteran's cold exposure or ankle sprain to tinea pedis or onychomycosis. 

Where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VHA specialist's opinion on which it bases its determination that service connection for a bilateral foot disorder is not warranted. 

Since the VHA podiatrist's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VHA medical expert provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VHA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray v. Brown, 7 Vet. App. at 493.

There is no competent and credible lay or medical opinion or evidence to refute the October 2012 VA examiner's opinion.  The preponderance of the evidence is thus against a finding that a current foot disorder is related to active service.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a bilateral foot disability, including as due to exposure to cold weather, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


